Mr. Presiding Justice Burroughs delivered the opinion of the court. This was an action on the case in which the appellant sued the appellees in the Circuit Court of McLean County to recover damages for malicious prosecution without probable cause. The case was tried by jury and the appellees recovered a verdict and judgment. The appellant brings the case by appeal to this court and insists upon our reversing the judgment on the ground that the Circuit Court improperly directed the jury to return a verdict for the appellees that is contrary to the law and evidence. The declaration charges that the appellees maliciously and without probable cause, prosecuted two civil suits in the Circuit Court of McLean County, Illinois, against the appellant, in both of which he defeated them and obtained a judgment against them for costs; and that the appellant was put to great expense and attqrneys fees in defending the suits for which he claims damages. The appellees interposed pleas of not guilty, upon which issue was joined.. When all the evidence was in, on their motion, the court directed the jury to return a verdict for the appellees. And in this it committed no error, because the declaration and evidence both failed to show that the appellant was arrested or any of his property seized in the suits in question; nor did they disclose that the appellant had suffered any special damages on account of those suits, beyond the expense and trouble attendant upon defending them; so that he was not entitled to recover a verdict or judgment on the pleadings and evidence, as is expressly held in Smith v. Michigan Buggy Co., 175 Ill. 619. Judgment affirmed.